UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------
                                                         :
ADEMILSON J. SMITH,                                      :
                                                         :       CASE NO. 4:17-CV-1034
                     Petitioner,                         :       OPINION AND ORDER
           v.                                            :
                                                         :       [Resolving Doc. 1]
CHAE HARRIS,                                             :
                                                         :
                     Respondent.                         :
                                                         :
------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           On March 20, 2017, Ademilson Smith filed a habeas corpus petition under 28

U.S.C. § 2254. 1 On October 7, 2019, Magistrate Judge George J. Limbert recommended

that the Court deny the petition. 2 Magistrate Judge Limbert concluded that Petitioner failed

to exhaust Grounds One, Three, and Four and that Ground Two is not cognizable. 3

           Magistrate Judge Limbert ordered the parties to file objections, if any, within

fourteen days. 4 Neither party objected, and the time to do so has expired.

           Under the Federal Magistrates Act, a district court must conduct a de novo review of

the objected-to portions of a Report and Recommendation. 5 Absent objection, a district

court may adopt the Report and Recommendation without review. 6

           Here, no party has objected to the Report and Recommendation, so this Court may

adopt the Report and Recommendation without further review. Moreover, having




1
    Doc. 1. Respondent opposed. Doc. 9. Petitioner replied. Doc. 10.
2
    Doc. 11.
3
    Id.
4
    Id. at 25.
5
    28 U.S.C. § 636(b)(1).
6
    Thomas v. Arn, 474 U.S. 140, 149 (1985); L.R. 72.3(b).
Case No. 17-cv-1034
Gwin, J.

conducted its own review of the petition and the record, the Court agrees that the petition

must be denied.

           Accordingly, the Court ADOPTS the Report and Recommendation and DENIES

Petitioner’s request for a writ of habeas corpus. Furthermore, no basis exists upon which to

issue a certificate of appealability. 7



           IT IS SO ORDERED.


Dated: November 12, 2019                                s/      James S. Gwin
                                                        JAMES S. GWIN
                                                        UNITED STATES DISTRICT JUDGE




7
    28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
                                                  -2-
